Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CPR 1.114, including the fee set forth in 37 CPR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CPR 1.114, and the fee set forth in 37 CPR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR l.114.  Applicant's submission filed on June 28, 2022 has been entered.
Status of Claims
	Claim 1 is currently amended.  Claims 2-5 and 7-9 are cancelled.  Claims 6, 10 and 11 were previously presented.  Claims 1, 6, 10 and 11, drawn to an apparatus, are pending and are fully considered.
Status of Previous Objections / Rejections
Examiner withdraws the previous 35 USC §112 and 35 USC §103 rejections in view of the claim amendments, Applicant's arguments and a reconsideration of the pertinent rejections.

Response to Amendment
In their reply dated June 28, 2022, Applicant amended claim 1 to address the rejections, and claim interpretations of the prior office action (OA), to clarify the claim language, and to potentially advance prosecution.  Applicant also argued against the previously applied prior art.  One or more of the remarks were presented in an interview of June 2, 2002 and in the associated material for discussion.  A related Interview Summary is attached.
Allowable Subject Matter
Claims 1, 6, 10 and 11 are allowed.  Claim 1, the sole independent claim, reads as follows:  
Claim 1:	A feed spacer, comprising: 
an area A and 
an area B, and each of area A and area B comprises: 
a first set, in which a plurality of strands is positioned in parallel; and 
a second set, in which a plurality of strands crosses the plurality of strands of the first set and is positioned in parallel, 
wherein: 
the strands of each of the first and the second set include a plurality of protruding portions having a diameter W2, and the protruding portions of the strands forming the first set cross the protruding portions of the strands forming the second set, thereby determining a thickness of the feed spacer, 
the strands of the first set and second set in area A include non-protruding portions having a diameter W1, 
the strands of the first set and second set in area B include non-protruding portions having a diameter W1', 
a difference between the diameter W2 of the protruding portions and the diameter W1 of the non-protruding portions of the strands forming the area A is larger than a difference between the diameter W2 of the protruding portions and the diameter W1' of the non-protruding portions of the strands forming the area B, 
a crossing angle al of the first set and the second set in area A is less than a crossing angle a2 of the first set and the second set in area B, and 
a cross-sectional area of a flow path in the area B is decreased with respect to a cross-sectional area of a flow path in area A.
The following is an examiner’s statement of reasons for allowance:  
Examiner previously applied the combination of Sato (JP2004089763) and Choi (US20180207586) to address the claims, where Sato was the primary reference and Choi was employed for certain missing features.  The missing features include the relative structure of the protruding and non-protruding portions in the recited areas A and B.  The current claim set includes amendments that clarify the recited structure.  After a further review and in consideration of Applicant’s latest remarks, examiner is satisfied that the combination does not clearly meet all the required structure and it is not necessarily prima facie obvious to make the combination.  Moreover, it appears that no other prior art of record, or any newly found art, properly discloses or reasonably suggests a feed spacer and a reverse osmosis filter module including said feed spacer with the claimed features substantially as described in the currently amended independent claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779